Argued October 27, 1928.
This was an action of divorce by a wife against her husband. The grounds charged in the libel were that (1) respondent had by cruel and barbarous treatment endangered the libellant's life; and (2) had offered such indignities to her person as to render her condition intolerable and life burdensome.
At the hearing in the court below the judge dismissed the libel as soon as it appeared from the evidence of the libellant that she had not been forced to withdraw from the house and family of the respondent, but that he had left her. *Page 307 
The learned judge evidently overlooked the amendment of June 28, 1923, P.L. 886 to the Divorce Act of March 15, 1815, P.L. 150, 6 Sm. 286, under which it is now no longer necessary that the indignities offered by the husband to the person of his wife, rendering her condition intolerable and her life burdensome, be such as "thereby [to] force her to withdraw from his house and family."
Counsel for appellant admitted on the argument that the amendment was not called to the court's attention.
The decree is reversed with a procedendo.